This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE AND HELEN QUINTANA,

 3          Plaintiffs-Appellants,

 4 v.                                                                            No.    31,530

 5 SAAB CARS NORTH AMERICA, INC.,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF LOS ALAMOS COUNTY
 8 Raymond Z. Ortiz, District Judge

 9 Weisberg & Meyers, LLC
10 Alex D. Weisberg
11 Cooper City, Fl

12 Law Office of Anita M. Kelley
13 Anita M. Kelley
14 Albuquerque, NM

15 for Appellants

16   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
17   Earl E. DeBrine, Jr.
18   Emil J. Kiehne
19   Albuquerque, NM

20 for Appellee
 1                            MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3 I.      INTRODUCTION

 4   {1}   Jose and Helen Quintana (Appellants) appeal the dismissal of their complaint

 5 by the district court. Concluding that the district court erred by misinterpreting their

 6 complaint and dismissing for forum non conveniens and failure to join an

 7 indispensable party, we reverse.

 8 II.     BACKGROUND

 9   {2}   Appellants are New Mexico residents. In January 2010 Appellants purchased

10 a 2009 Saab 9-5 Griffin (Griffin) from Mike Shaw Saab (Dealership), a dealership in

11 Denver, Colorado. The Griffin was manufactured and supplied to the Dealership by

12 Saab Cars North America, Inc. (Saab), a foreign corporation registered in New

13 Mexico. Saab issued a written four-year or fifty-thousand-mile “bumper to bumper”

14 warranty to Appellants. The Dealership expressly disclaimed any warranties, express

15 or implied, by including in the purchase agreement a statement that “THE

16 MANUFACTURER’S VEHICLE WARRANTY IS THE ONLY WARRANTY

17 APPLICABLE TO THE VEHICLE AND IS EXPRESSLY IN LIEU OF ALL

18 WARRANTIES BY THE DEALER.” After Appellants took possession of the

19 Griffin, they experienced problems with the vehicle and took it to a Saab dealership

                                              2
 1 in New Mexico at least five different times for service. Then these repairs did not

 2 satisfy Appellants, they notified Saab of the alleged defects and demanded

 3 compensation. Saab refused to pay any compensation.

 4   {3}   Appellants filed suit in the First Judicial District Court in Los Alamos County,

 5 New Mexico. Their complaint, titled “Breach of Warranty Complaint,” named Saab

 6 as the defendant and alleged one count of breach of warranty and one count of breach

 7 of implied warranty. The Dealership was not named or referred to in the complaint.1

 8 The complaint also stated that “[Saab] intended [Appellants] to view the fact the

 9 Griffin was ‘warranted’ as an assurance of the Griffin’s quality, thereby inducing

10 [Appellants’] purchase,” that “[Saab] completely disclosed the terms of its warranty

11 [after Appellants completed the sale],” and that the “warranty documents . . .

12 contained various other terms not previously disclosed, negotiated[,] or agreed to,

13 including but not limited to limitations on damages for breach of warranty.” The

14 complaint alleged that “[Appellants] relied on [Saab’s] product advertisements,

15 written, verbal, electronic and/or otherwise, regarding the length and duration of

16 [Saab’s] bumper to bumper warranty when deciding to purchase the [Griffin].”



         1
17         The complaint stated that “[Saab] supplies its products and services to the
18 public at large through a system of authorized dealerships. (‘Dealer’).” There is no
19 reference to Dealer or the Dealership, however, in the remainder of the complaint.


                                               3
 1 Finally, the complaint included an assertion that “[Saab’s] written warranties are

 2 replete with limitations and disclaimers never made known to [Appellants] prior to

 3 sale. [Saab’s] failure to disclose all their disclaimers and limitations prior to sale

 4 constitutes a violation of 15 U.S.C. [Section] 2302 [(1975)] and 16 C.F.R. [Section]

 5 702.3 [(1987)].”

 6   {4}   Saab moved to dismiss the complaint for forum non conveniens, arguing that

 7 Appellants’ claims arose from misrepresentation of the warranty by the Dealership.

 8 Saab also argued that the complaint should be dismissed because the Dealership was

 9 an indispensable party without which “complete and final justice [could] not be done.”

10 The district court agreed that the “core allegations” in the complaint were that “the

11 terms of the warranty associated with the vehicle . . . were not properly disclosed to

12 [Appellants] prior to purchasing it at an auto distributorship . . . and that the failure to

13 properly disclose the terms of the warranty is a cause of [Appellants’] alleged

14 damages.” It concluded that “the forum that will best serve the convenience of the

15 parties and the interests of justice is . . . in Colorado.” In addition, the district court

16 agreed that Appellants had failed to join the Dealership as an indispensable party.

17 The district court dismissed the complaint without prejudice. Appellants timely

18 appealed.




                                                4
 1 III.    DISCUSSION

 2   {5}   The crux of this case is the district court’s misinterpretation of Appellants’

 3 complaint. Saab argues throughout its pleadings that Appellants have alleged that

 4 “their injury flows from statements and representations about the Griffin that

 5 necessarily were made by employees . . . in Colorado” and from the failure of “Saab’s

 6 authorized (and independent) dealer network . . . to fix defects . . . with the Griffin.”

 7 Appellants counter that “[they] do not allege any representations made by the

 8 Colorado [D]ealership or any representations made in Colorado” and that “because

 9 [Appellants’] allegations are only against Saab, nothing of any relevance occurred in

10 Colorado.” We agree with Appellants that the complaint rests only on conduct by

11 Saab and that the Dealership’s conduct is not implicated. Thus, the district court erred

12 by adopting Saab’s misreading of the complaint and basing its analyses of forum non

13 conveniens and indispensable parties on this misinterpretation.

14   {6}   “[T]he purpose of pleading is to facilitate proper decisions on the merits. All

15 pleadings should be construed so as to do substantial justice.” Morrison v. Wyrsch,

16 93 N.M. 556, 559, 603 P.2d 295, 298 (1979) (citation omitted); Rule 1-008(F)

17 NMRA. New Mexico does not require technical pleadings; rather, a “short and plain

18 statement of the claim” is sufficient. Rule 1-008(A)(2), (E). Although pleadings are

19 to be liberally construed, “a court under the guise of liberal construction of a pleading


                                               5
 1 cannot supply matters which it does not contain.” Wells v. Arch Hurley Conservancy

 2 Dist., 89 N.M. 516, 521, 554 P.2d 678, 683 (Ct. App. 1976 ) (Hernandez, J., specially

 3 concurring). In addition, once a plaintiff pleads specific claims, she is held to those

 4 claims. See In re Adoption of Doe, 87 N.M. 253, 255, 531 P.2d 1226, 1228 (Ct. App.

 5 1975) (stating that “it is sufficient to plead generally a claim for relief. However, once

 6 a pleader pleads specifically, he will be held to what has been specifically plead[ed]”).

 7   {7}   Here, the district court ignored the explicit intent of the complaint: to recover

 8 for alleged breaches of Saab’s written and implied warranties. The plain language of

 9 the complaint indicates claims only against Saab. Appellants’ intent is clear by the

10 fact that Appellants named only Saab as a defendant, titled their complaint “Breach

11 of Warranty Complaint,” made no allegations of wrongdoing by parties other than

12 Saab, and referred to the Magnuson-Moss Warranty—Federal Trade Commission

13 Improvement Act (Act), 15 U.S.C. Sections 2301 to 2312 (1975). The Act permits

14 “a consumer who is damaged by the failure of a supplier, warrantor, or service

15 contractor to comply with any obligation under this chapter, or under a written

16 warranty, implied warranty, or service contract, may bring suit for damages and other

17 legal and equitable relief.” 15 U.S.C. § 2310(d)(1). By claiming that they are entitled

18 to relief under 15 U.S.C. Section 2310(d)(1), Appellants specifically limited their

19 claims to breaches of warranties covered by the Act. Since the Dealership expressly


                                               6
 1 disclaimed any express or implied warranty and was not a co-warrantor under the Act,

 2 and the Act applies only to breach of warranty claims, Appellants could not have been

 3 alleging misconduct by the Dealership under the Act. (We note that Saab agreed in

 4 the hearing that Saab was the “only party that’s potentially culpable in this transaction

 5 [under the Act]”).

 6   {8}   To the extent that Saab argues there is ambiguity in the complaint as to whether

 7 Appellants allege misrepresentation by the Dealership because certain allegations

 8 appear to address conduct during the purchase of the Griffin, we again conclude that

 9 the ambiguity is resolved by examination of the complaint’s language. Although it

10 is possible that the allegations as to presentation of the warranty to Appellants might

11 be read to implicate the Dealership because there were no Saab representatives

12 present, Appellants did not name the Dealership nor identify it as the party that

13 misrepresented the warranty to them. To the contrary, they specifically, and only,

14 named Saab in those allegations. The allegations on which Saab relies state that

15 “Warrantor intended [Appellants] to view the fact the Griffin was ‘warranted’ as an

16 assurance of the Griffin’s quality, thereby inducing [Appellants’] purchase[]” and

17 “[a]fter [Appellants’] purchase of the Griffin, Warrantor completely disclosed the

18 terms of its warranty.” (Emphasis added.). Another states that “Warrantor’s written

19 warranties are replete with limitations and disclaimers never made known to


                                               7
 1 [Appellants] prior to sale. Warrantor’s failure to disclose all their disclaimers and

 2 limitations prior to sale constitutes a violation of 15 U.S.C. [Section] 2302 and 16

 3 C.F.R. [Section] 702.3.” (Emphasis added.) “Warrantor” is defined in the complaint

 4 as Saab Cars North America, Inc. In addition, the Dealership never provided any

 5 warranty for the Griffin. We conclude that these allegations address only Saab’s

 6 conduct and do not implicate the Dealership.

 7   {9}   Consistent with the language in the complaint, Appellants maintained in the

 8 hearing on the motion to dismiss and throughout their pleadings that “[they] allege

 9 [only] a typical and rather mundane breach of warranty claim against Saab” and that

10 the breach arose when, after sufficient opportunity to repair the Griffin in New

11 Mexico, Saab did not do so. They repeatedly stated that they were not suing the

12 Dealership for any misconduct and that their “claims are based on . . . Saab’s failure

13 to repair defective parts after a reasonable number of attempts, and . . . Saab’s failure

14 to provide [them] with a vehicle fit for its ordinary purpose.” Given these assertions

15 and the plain language of the complaint, we conclude that the district court erred by

16 rejecting Appellants’ efforts to limit their own complaint to a breach of warranty claim

17 and, in effect, forcing them to behave as though they had intended to join the

18 Dealership. This is not its role. See Wells, 89 N.M. at 521, 554 P.2d at 683 (stating

19 that the district court had no “authority sua sponte to, in effect, change plaintiffs’


                                               8
 1 cause of action” because “[u]nder our adversary system of jurisprudence the course

 2 of the law suit is controlled by the litigants, except in a few limited circumstances.

 3 That is, the initiative rests with the litigants”).

 4   {10}   In light of Appellants’ clear intent to limit their claims to breach of warranty

 5 claims against Saab, there is no basis for the district court’s finding that the “core

 6 allegations” of the complaint were related to conduct at the Dealership in Colorado,

 7 and, therefore, no basis for dismissal for forum non conveniens. “The doctrine of

 8 forum non conveniens allows a court . . . to decline to exercise jurisdiction when trial

 9 in another forum will best serve the convenience of the parties and the ends of

10 justice.” Marchman v. NCNB Tex. Nat’l Bank, 120 N.M. 74, 85, 898 P.2d 709, 720

11 (1995) (internal quotation marks and citation omitted). We will reverse the district

12 court’s dismissal for forum non conveniens “only when there has been a clear abuse

13 of discretion[.]” Id. at 86, 898 P.2d at 721 (internal quotation marks and citation

14 omitted). The district court must defer to a plaintiff’s choice of forum unless it is

15 strongly outweighed by a balance of public and private interests. Id. at 85, 898 P.2d

16 at 720.

17   {11}   Here, Saab bore the burden of “establish[ing both] that (1) there is an adequate

18 alternative forum, and (2) that considerations of convenience and judicial efficiency

19 strongly favor litigating the claim in the second forum.” Id. at 85-86, 898 P.2d at 720-


                                                9
 1 21 (internal quotation marks and citation omitted). All of Saab’s arguments rest on

 2 assertions that the Appellants’ claims were for misrepresentation of the warranty by

 3 the Dealership in Colorado, which we have shown is incorrect. It failed to show that

 4 the sources of proof and witnesses related to the breach of warranty claims are in

 5 Colorado or that there are any practical problems that would prevent an “easy,

 6 expeditious[,] and inexpensive” trial of the Appellants’ breach of warranty claims in

 7 New Mexico. Id. at 85, 898 P.2d at 720. Thus, we need not address whether

 8 Colorado is an adequate alternate forum.

 9   {12}   Similarly, Saab has failed to show that the Dealership is an indispensable party.

10 We will reverse the district court’s order to dismiss based on failure to join an

11 indispensable party when dismissal “is clearly contrary to the logical conclusions

12 demanded by the facts and circumstances of the case.” Gallegos v. Pueblo of

13 Tesuque, 2002-NMSC-012, ¶ 39, 132 N.M. 207, 46 P.3d 668 (internal quotation

14 marks and citation omitted).

15   {13}   A party is indispensable when

16                 (1) in his absence complete relief cannot be accorded among
17          those already parties; or
18                 (2) he claims an interest relating to the subject of the action and
19          is so situated that the disposition of the action in his absence may:
20                        (a) as a practical matter impair or impede his ability to
21          protect that interest; or



                                               10
 1                        (b) leave any of the persons already parties subject to a
 2          substantial risk of incurring double, multiple[,] or otherwise inconsistent
 3          obligations by reason of his claimed interest.

 4 Rule 1-019(A) NMRA. Saab argues that the Dealership is an indispensable party

 5 because Appellants claim that “their injury flows from” conduct of the Dealership and

 6 “[c]onsequently, any determination regarding the [Appellants’] claims will affect the

 7 rights of not only Saab, but also any other party who the [Appellants] claim was

 8 responsible for the alleged damages.” As discussed, however, the result of the

 9 litigation will pertain only to whether Saab is liable to Appellants. Thus, Saab’s

10 argument that the Dealership has an interest “in the outcome of the litigation[] and

11 do[es] not currently have the ability to protect that interest” is unavailing. The district

12 court erred in determining that the Dealership was an indispensable party.

13   {14}   To the extent that Saab argues that Appellants waived their arguments because

14 Appellants (i) failed to comply with Rule 12-213(A)(3) NMRA when they failed to

15 include “the numerous allegations in their [c]omplaint in which they asserted

16 that . . . misrepresentations . . . were made to them . . . in Colorado” in the summary

17 of proceedings in their brief in chief or (ii) failed to object specifically to the district

18 court’s oral ruling and written order on forum non conveniens and joinder after the

19 hearing on the matter, we disagree. See Rule 12-216(A) NMRA. First, we construe

20 the “rules of appellate procedure generally [to] support rather than refute review.”


                                                11
 1 Gallegos v. State Bd. of Educ., 1997-NMCA-040, ¶ 11, 123 N.M. 362, 940 P.2d 468.

 2 Applying this principle, we conclude that it would thwart review unduly to require

 3 Appellants to include every contested paragraph of their complaint in their brief in

 4 chief when this Court’s review of the complaint was not hindered by Appellants’

 5 briefing. See Martinez v. Sw. Landfills, Inc., 115 N.M. 181, 185, 848 P.2d 1108, 1112

 6 (Ct. App. 1993) (stating that appellants must “fully apprise the reviewing court of the

 7 fact-finder’s view of the facts” so as to assist the reviewing court). Here it is obvious

 8 that the district court relied on the complaint in its ruling and equally obvious that the

 9 complaint is readily available for our review. Appellants did not waive their

10 arguments on this issue. Second, the parties’ different readings of the complaint were

11 fairly presented to the district court in the motion hearing. The district court agreed

12 explicitly with Saab’s interpretation. This question was preserved. Since we have

13 resolved the present matter on this basis, there is no reason to examine whether

14 Appellants preserved their other objections to the district court’s findings and

15 conclusions.

16 IV.      CONCLUSION

17   {15}   Having concluded that the district court erred in dismissing the complaint on

18 grounds of forum non conveniens or failure to join an indispensable party, we reverse.




                                               12
1   {16}   IT IS SO ORDERED.



2
3                                      MICHAEL D. BUSTAMANTE, Judge

4 WE CONCUR:


5 _________________________________
6 MICHAEL E. VIGIL, Judge


7 _________________________________
8 M. MONICA ZAMORA, Judge




                                  13